Per Curiam:
We do not think the plaintiff was a trespasser in going into the foundry. He went on a lawful business and in pursuance of the direction of a clerk employed in the office of the defendants.
The difficulty, however, in the way of a recovery by the plaintiff is that the evidence fails to show negligence on the part of the defendants. It does not appear that the machinery was defectively constructed or carelessly operated.
The judgment of nonsuit was properly entered.
Judgment affirmed.